 



Exhibit 10.2

     
 
  EMS Technologies, Inc.
 
  660 Engineering Drive
 
  PO Box 7700
 
  Norcross, GA 30091-7700
 
  Tel: (770)263-9200
 
  www.ems-t.com

March 19, 2007
Dr. Neilson A. Mackay
Dear Neil:
EMS Technologies, Inc. is pleased confirm the terms of the offer to you for the
position President, EMS Technologies Canada, President, EMS SATCOM, and Vice
President, Corporate Development at a salary of US$24,000 per month. In this
position you will be reporting to Paul Domorski, President and CEO. This new
position will be effective today, March 19, 2007. Please note your starting
salary is based on our 2007 Compensation program. You will continue with
Canadian Benefits and perquisites until relocation to Atlanta.
Incentive Compensation: This position participates in our Executive Annual
Incentive Compensation Plan. Your position is scheduled for a 50% award of base
pay upon achievement of individual, divisional and company performance targets.
Your performance weighting is 50% SATCOM profit, 25% business objectives, and
25% corporate profit. In 2007 we will calculate incentive payouts based on this
allocation and the allocation for your SATCOM GM role and pay the higher amount.
Awards are granted in cash and/or stock in the first quarter of each year based
on individual and Company performance during the preceding calendar year. Your
participation will be subject to the terms of the Plan, which is available for
your review.
The Company may modify the Plan at any time. Relevant participation levels and
targets are reviewed annually and revised by the Company, in its discretion. The
incentive payments are based on Company performance against specified targets,
and the Company’s evaluation of your contributions, performance and level of
responsibility. Amounts paid are expected to vary from year to year.
Retirement Benefit Program: As a US employee you will be eligible to participate
in the EMS Technologies Inc. Retirement Program. This comprehensive program
includes the Company funded Retirement Benefits Program (RBP) in addition to the
401k Savings and Investment Plan which is described in your Employee Benefits
Summary.
The RBP is 100% Company-funded, and is provided to U.S.-based employees at no
cost to assist in planning for retirement. Each year the Board of Directors
determines an amount that the Company will contribute to the RBP. Allocation of
the RBP is based on base salary and age with larger contributions based on
higher base salary and/or higher age.
Under the terms of the Retirement Program, you will not receive service credit
for your EMS service in Canada for Retirement Plan purposes. You will be able to
participate in the 401k plan 30 days after your transfer. However, you will be
subject to the standard 6 month, 1000 hour waiting period for the RBP and only
your U.S. based compensation will be eligible for consideration under the
Retirement plan. You will be 100% vested in all contributions made to this plan
on your behalf.

 



--------------------------------------------------------------------------------



 



Page Two
Dr. Neil Mackay
March 19, 2007
Benefit Programs: Enclosed is a summary of our benefit plans (medical, dental,
life insurance, etc.). You will also be eligible for a supplemental medical
insurance plan which will pay up to $10,000 per year of expenses not covered by
the standard company plan. The eligible maximum for 2007 will be prorated based
on your date of transfer. In particular, most non-reimbursed medical expenses,
as well as, items relating to dental and vision are covered by the supplemental
plan. This information will be covered in more detail during Orientation. The
company will purchase a supplemental Group Term Life insurance to off set the
reduced coverage due to your age of 65. You will be eligible for the normal
company Long Term Disability coverage. However, there is a reduced level of
benefit due to your age. We have not been able to find Supplemental coverage for
LTD. We will continue to search for supplemental LTD coverage and if it is
available, EMS will assume responsibility for premiums through age 70 or you
terminate employment, whichever comes first. Also, if your current Canadian
coverage can be continued in the U.S., we will continue to pay for that coverage
instead of securing new coverage.
Income Tax Assistance – The Company will retain Ernst & Young to prepare your
income tax returns and provide tax advice in both the U.S. and Canada related to
your relocation. Contact information for the appropriate tax representative will
be provided by the Finance department. You will be responsible for both Canadian
and U.S. taxes, for the period you reside in each country.
Should you incur a foreign tax on your employment income as a result of working
in a foreign country (ie, a country other than the United States) for EMS, EMS
agrees to reimburse you for your foreign tax to the extent that you do not
receive a full credit of this tax on your United States tax return. This
reimbursement will be grossed up for taxes. We will retain the services of Jeff
Hunter from Deloitte to make this calculation to ensure that you receive the
proper reimbursement.
Termination Situations: We do not provide any employees with guaranteed periods
of employment. However, should your employment be terminated involuntarily
without cause, EMS agrees to provide a termination package based on the normal
Canadian / Ontario precedent for someone of your tenure and position.
EMS Technologies, Inc. agrees to pay for the following expenses associated with
your relocation to the Atlanta area:
Relocation Allowance: To assist you with inevitable miscellaneous expenses in
connection with your relocation, EMS will provide you a payment of $35,000. This
will be considered as taxable income and appropriate taxes will be withheld.
Household Goods: Covers cost of packing, crating, handling, and moving household
effects, but does not include the storage or shipment of automobiles or pets.
Moving company costs should be submitted by the mover directly to EMS. An
employee expense report is not required. In the event you have to terminate your
automobile lease early, the company will cover the termination cost.
En Route Expenses: Travel is reimbursed for one private automobile, at the rate
of $0.44 per mile via the most direct route. You are responsible for maintaining
automobile liability and property damage insurance; EMS assumes no
responsibility for losses or damage to the automobile or contents. You will also
be reimbursed for reasonable motel and food expenses en route.

 



--------------------------------------------------------------------------------



 



Page Three
Dr. Neil Mackay
March 19, 2007
Interim Housing: The Company will make reservations for temporary lodging for
the time you are relocating. We will work out the particulars of the housing
when the details of your relocation are finalized.
Automobile lease Provisions: Should you need to terminate the lease on your
automobiles as a result of this relocation, EMS agrees to reimburse you for
early termination fees. You will continue to receive your auto allowance for the
reminder of 2007.
Sale of your current home: We agree to reimburse you up to 7% of the sale price
of your current home for your realtor’s and associated fee. Since this
reimbursement, is considered income by the IRS, we will gross up any amounts
paid to you as a result of this reimbursement agreement at a 28.5% rate.
Reimbursement for en route and interim housing expenses is made following
submission of a completed expense report. Supporting documentation to be
attached to the expense report should include a copy of airlines tickets, or
mileage calculation, a copy of motel bills, and receipts for food or other
expenses.
Should you leave within the first year of your new assignment through voluntary
resignation or for cause, you are expected to reimburse the Company for the cost
of the move. In the event of your death or disability during this period,
reimbursement is not expected.
Immigration: The Company will handle all the necessary documents and costs
associated with obtaining a green card for you.
This offer is also contingent upon your signing and returning the employee
agreement dealing with inventions and non-disclosure, also enclosed, and is
subject in all respects to the Terms of Employment which you previously signed.
Any legal issues relating to your employment will be governed by and determined
in accordance with the laws of the State of Georgia.
Please indicate your acceptance of this conditional offer by signing, dating,
and returning one of the enclosed copies of this letter to Michael Robertson in
the Human Resources Department. The other copy is for your own records.
Neil, I look forward to working with you in this new role. If you have any
questions, please feel free to call me directly.
Sincerely,
EMS Technologies, Inc.
Michael R. Robertson
Director, Human Resources
Enclosures
Accepted
By:                                                             Date:      
                                  

 